 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                 Case No. CR20-127RSL

10                           Plaintiff,                          ORDER GRANTING
11                      v.                                       UNOPPOSED SECOND
                                                                 MOTION TO CONTINUE
12     GARY BOWSER,                                              TRIAL
13                           Defendant.
14
            This matter comes before the Court on defendant’s “Unopposed Second Motion to
15
     Continue Trial and Pretrial Motions Due Date.” Dkt. # 32. Having considered the facts set forth
16
     in the motion, and defendant’s knowing and voluntary waiver, the Court finds as follows:
17
            1.     The Court adopts the facts set forth in the unopposed motion: in particular, that the
18
19 Government has indicated that multiple terabytes of data will be disclosed as part of discovery,
20 the case involves multiple co-defendants, and defense counsel needs additional time to review
21 discovery with defendant and to prepare defenses while navigating certain COVID-19
22 restrictions that remain in place. The Court accordingly finds that a failure to grant a
23 continuance would deny counsel, and any potential future counsel, the reasonable time
24 necessary for effective preparation, taking into account the exercise of due diligence, within the
25
     meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
26
            2.     The Court finds that a failure to grant a continuance would likely result in a
27
     miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
28
     ORDER GRANTING UNOPPOSED SECOND
     MOTION TO CONTINUE TRIAL - 1
 1
 2
            3.     The Court finds that the additional time requested between July 26, 2021 and the
 3
     proposed trial date of November 15, 2021, is a reasonable period of delay. The Court finds that
 4
     this additional time is necessary to provide defense counsel reasonable time to prepare for trial,
 5
     considering the facts set forth above.
 6
            4.     The Court further finds that this continuance would serve the ends of justice, and
 7
 8 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 9 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
10          5.     Defendant has executed a waiver indicating that he has been advised of his right to
11 a speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
12 that right and consented to the continuation of his trial to a date up to and including November
13 30, 2021, Dkt. # 31, which will permit his trial to start on November 15, 2021.
14
            IT IS HEREBY ORDERED that the trial date shall be continued from July 26, 2021 to
15
     November 15, 2021, and pretrial motions are to be filed no later than October 7, 2021;
16
            IT IS FURTHER ORDERED that the period of time from the current trial date of July
17
     26, 2021, up to and including the new trial date, shall be excludable time pursuant to the Speedy
18
     Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
19
20 this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
21 (h)(7)(A), and (h)(7)(B)(i), (iv).
22
23          DATED this 24th day of June, 2021.
24
25
26                                                     A
                                                       Robert S. Lasnik
27                                                     United States District Judge
28
     ORDER GRANTING UNOPPOSED SECOND
     MOTION TO CONTINUE TRIAL - 2
